ACCEPTED
                                                                                02-18-00109-CR
                                                                     SECOND COURT OF APPEALS
                                                                           FORT WORTH, TEXAS
                                                                              5/25/2018 4:24 PM
                                                                                 DEBRA SPISAK
                                                                                         CLERK

                          IN THE COURT OF APPEALS

               SECOND JUDICIAL DISTRICT OF TEXAS                 FILED IN
                                                          2nd COURT OF APPEALS
                                                           FORT WORTH, TEXAS
                              AT FORT WORTH               5/25/2018 4:24:49 PM
                                                               DEBRA SPISAK
                                                                  Clerk
WILLIAM PAUL WEST,                    §
    Appellant                         §
VS.                                   §          NO. 02-18-00109-CR
                                      §
THE STATE OF TEXAS,                   §
    Appellee                          §


 FIRST MOTION FOR EXTENSION OF TIME IN WHICH TO FILE
                 APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, William Paul West, Appellant in the above entitled

and numbered cause, by and through his attorney on appeal, DAVID A.

PEARSON, IV, and files this motion for an extension of sixty (60) days in

which to prepare and file Appellant’s Brief. In support of this motion the

Appellant would show the following:

1. This cause is styled William Paul West vs. State of Texas, and is

   numbered CR16-0789 in the trial court and No. 02-18-00109-CR in the

   Court of Appeals-2nd District of Texas.

2. That Appellant’s Brief in this cause is due to be filed in the Court of

   Appeals on or before 23 May 2018.



1| Motion for Extension
3. That this is Appellant's first request for an extension of time to file the

   Appellant's Brief.

4. That the Appellant hereby requests an extension of sixty (60) days, until

   22 July 2018, to file the Appellant's Brief and as reasons therefore would

   further show the Court that the Attorney for Appellant does not have

   sufficient time to prepare Appellant’s Brief on or before 23 May 2018.

5. Appellant is indigent, in custody, and counsel is court appointed.

6. Attorney for Appellant is a solo-practitioner, without assistance of

   associate counsel or legal assistants, and is preparing for the following

   cases:

   Undersigned Counsel maintains a caseload devoted exclusively to

   criminal work that is heavily weighted in indigent criminal defense and

   that work requires Counsel to make court appearances daily.

   -Michael Wade Blue v. State, 02-17-00265-CR, 02-17-00266-CR, 02-17-

   00267-CR, Second Court of Appeals, Fort Worth, TX, Arson (3), Brief

   due 4 June 2018.

   -State v. Jalon Gynn Moss, Criminal District Court Number 4, Tarrant

   County, Capital Murder.




2| Motion for Extension
   -State v. Shawntavius Dejuan Freeman, Criminal District Court Number

   4, Tarrant County, Attempted Capital Murder, Aggravated Robbery (11

   counts), jury trial June 4, 2018.

   -State v. Javier Vazquezmartinez, 371st District Court, Tarrant County,

   Murder, jury trial set June 22, 2018.

   -State v. Cameron Ohara, 43rd District Court, Parker County, Aggravated

   Sexual Assault Child, Indecency with Child Sexual Contact.

   -State v. David Michael McAllister, 271st District Court, Wise County,

   Assault Family Member/Impede Breath/Circulation.

   -State v. William James Harris, Criminal District Court Number 4,

   Tarrant County, Capital Murder.

   -State v. Kristin Minor, 432nd District Court, Tarrant County, Capital

   Murder.

   -State v. Taborous Claytonbrown, 432nd District Court, Tarrant County,

   Capital Murder.

   -State v. Quentez Brown, Criminal District Court Number 3, Tarrant

   County, Aggravated Robbery.

   -State v. Lori Frances Mendenhall, 396th District Court, Tarrant County,

   Aggravated Assault-Deadly Weapon.




3| Motion for Extension
   -State v. Deion Anderson, 371st District Court, Tarrant County,

   Aggravated Assault-Deadly Weapon (2).

   -State v. Brian Andrew Sherrouse, 271st District Court, Wise County,

   Injury to Child/SBI/Mental.

   -State v. Acey Allen Davis, 271st District Court, Wise County,

   Aggravated Assault-Deadly Weapon.

   -State v. Ernestina Vasquez, 271st District Court, Jack County, Sexual

   Performance by Child (4).

   -State v. Brooke Lauren Reed, 29th District Court, Palo Pinto County,

   Injury to Child-Serious Bodily Injury.

   -State v. Daniel Vance Cashion, 372nd District Court, Tarrant County,

   Sex Offender Duty to Register.

   -State v. Steven Moreno Ballijos, 432nd District Court, Tarrant County,

   Sex Offender Duty to Register, Assault Family Member w/ Previous

   Conviction.

   Undersigned Counsel has devoted numerous out-of-court hours to

   prepare the above-referenced cases for trial. In most of the above-

   referenced cases Undersigned Counsel has logged numerous hours

   reviewing electronic recordings and digital media.




4| Motion for Extension
7. During the last sixty days Attorney for Appellant has completed the

   following:

   -Jacob Ryan Damm v. State, 02-16-00380-CR, appeal from Murder

   conviction, Oral Argument held 6 March 2018.

   -State of Texas v. Ronald Starkey, 271st DC, Jack County, aggravated

   sexual assault, jury trial April 16-19, 2018.

   -State of Texas vs. Denise Marie Garcia, 271st District Court, Wise

   County, Texas, jury trial, May 7-8, 2018.

   -Undersigned Counsel was appointed on 1 February 2018 as lead counsel

   in a capital case, State of Texas v. Shalen Gardner, Criminal District

   Court Number Four and has in the past month expended extensive hours

   assembling mitigating evidence to persuade a decision by the State to

   waive the death penalty. Counsel is expected to meet with the Tarrant

   DA capital case committee in the early June 2018.

8. Personal matters. Undersigned Counsel was out of town May 18-19 to

attend his niece’s graduation from Texas Tech University. Undersigned

Counsel traveled to the University of Texas at San Antonio, April 20-21,

2018, in order for his junior high school age son to compete in the UIL state

Math/Science meet.




5| Motion for Extension
9. This motion is not filed for the purpose of delay, but rather so that there

will be sufficient time for the work to be done in a proper manner and for the

effective assistance of counsel.

     WHEREFORE, PREMISES CONSIDERED, the Undersigned Counsel

respectfully prays that this Honorable Court extend the time for filing

Appellant’s Brief in this cause until 22 July 2018.

                                            Respectfully Submitted,

                                            DAVID A. PEARSON, P.L.L.C.



                                            By: /s/ David A. Pearson
                                            David A. Pearson, IV
                                            ATTORNEY FOR APPELLANT
                                            8401 Jacksboro Highway, Ste. 307
                                            Fort Worth, Texas 76135
                                            (817) 625-8081
                                            FAX: (817) 625-8038
                                            Bar ID# 15690465
                                             E-MAIL: david@lawbydap.com


                          CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing Motion for
Extension     of   Time    for     Filing    Appellant's   Brief   was   e-served
(DA@parkercountytx.com) to the Parker County District Attorney’s Office,
Hon. Edward Lewallen, Assistant District Attorney, on the 25th day of May
2018.




6| Motion for Extension
                                    /s/ David A. Pearson
                                    David A. Pearson, IV


                      CERTIFICATE OF CONFERENCE

       I certify that a conference was held with Hon. Edward Lewallen,
Assistant District Attorney, Parker County, Texas, on the 22nd day of May
2018, and the State DOES/DOES NOT oppose the Appellant’s foregoing
motion.


                                    /s/ David A. Pearson
                                    David A. Pearson, IV




7| Motion for Extension